DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendment filled on 05/04/2021, with respect to the claims 14, 16 and 18 have been fully considered and are persuasive. Therefore, the rejection have been withdrawn.
Reason for Allowance
Claims 14, 16, 17 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 14, 16, 17 and 18, when considered as a whole, are allowable over the prior art of record. Specifically, prior art of record fail to clearly teach or suggest “a receiver that receives a downlink control information (DCI), and a physical downlink shared channel (PDSCH) scheduled by the DCI; and a transmitter that transmits a HARQ-ACK in response to the PDSCH, wherein the reception of the DCI and the transmission of the HARQ-ACK are allowed within one slot.”
	The first closest prior art, Yi et al. (US Patent No.: 9900142B2) discloses 
a method for frequency division duplex (FDD)/time division duplex (TDD) aggregation by a base station (BS) comprising perform scheduling for uplink (UL) and/or downlink (DL) transmission, wherein the scheduling is performed based on the UL/DL configurations of a primary cell (PCell) of TDD and a secondary cell 
	The second closest prior art, Chen et al. (US Patent No.: 9860914B2) discloses 
relate to techniques for handling frequency division duplexing (FDD) and time division duplexing (TDD) timing offset in FDD and TDD carrier aggregation (CA) in LTE. One example method generally includes communicating using carrier aggregation (CA) involving at least one component carrier (CC) using a time division duplex (TDD) system configuration and at least one CC using a frequency division duplex (FDD) system configuration; and determining a timing advance (TA) offset value for a user equipment (UE) to use for uplink transmissions based, at least in part, on which of the CCs carries a physical uplink control channel (PUCCH).
	The third closest prior art, He et al. (US Patent No.: 9686064B2) discloses devices and methods of reducing overall Hybrid Automatic Repeat Request-Acknowledgment (HARQ-ACK) of user equipment (UE) using a large amount of carrier aggregation are generally described. The UE may receive a subframe from an enhanced NodeB (eNB). The subframe may contain a physical downlink control channel (PDCCH) formed in accordance with a Downlink Control information (DCI) format. The DCI format may comprise a Downlink Assignment Index (DAI) for Time Division Duplexed (TDD) and Frequency Division Duplexed (FDD) operation. The UE may determine, dependent on the DAI, a number and ordering of Hybrid Automatic Repeat Request-Acknowledgment (HARQ-ACK) bits to be transmitted on 
	Thus, combination of references do not disclose above indicated limitation as applied in all independent claims. Therefore, 14-18 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DHARMESH J. PATEL
Examiner
Art Unit 2465



/DHARMESH J PATEL/Examiner, Art Unit 2465


/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465